     CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 1 of 21




                           Emergency Executive Order 20-20

                        Directing Minnesotans to Stay at Home

I, Tim Walz, Governor of the State of Minnesota, by the authority vested in me by the
Constitution and applicable statutes, issue the following Executive Order:

The COVID-19 pandemic presents an unprecedented challenge to our State. On March 11, 2020,
the World Health Organization (“WHO”) characterized the COVID-19 outbreak as a pandemic.
Despite efforts to contain COVID-19, the WHO and the Centers for Disease Control (“CDC”)
indicate that it is expected to spread. Confirmed cases of COVID-19 in Minnesota are rapidly
increasing. On March 15, 2020, Minnesota detected the first confirmed cases caused by
“community spread”—infections not epidemiologically linked to overseas travel. By March 17,
2020, all fifty states had reported a confirmed case of COVID-19. By March 20, 2020, the CDC
had confirmed more than 15,000 COVID-19 cases in the United States. And on March 21, 2020,
the Minnesota Department of Health (“MDH”) announced the first confirmed fatality due to
COVID-19 in Minnesota.

Community spread of COVID-19 in Minnesota and nationwide is increasing. As of March 24,
2020, Minnesota had 287 confirmed COVID-19 cases, with 35 hospitalizations. It is further
expected that increased testing capacity would demonstrate that COVID-19 is circulating in
communities across Minnesota that currently have not identified a confirmed case.

Minnesota has already taken proactive steps to ensure that we are ahead of the curve on COVID-
19 prevention and response. On March 13, 2020, I issued Executive Order 20-01 and declared a
peacetime emergency because this pandemic, an act of nature, threatens the lives of
Minnesotans, and local resources are inadequate to address the threat. On March 15, 2020, I
issued Executive Order 20-02 ordering the temporary closure of public schools. On March 16,
2020, I issued Executive Order 20-04 ordering the closure of bars, restaurants, and other places
of public accommodation.

Recent developments, including the presence of community spread in Minnesota, the rapid
increase in COVID-19 cases both globally and in Minnesota, and the first COVID-19 related
death in our state, require Minnesota to take additional proactive measures to slow the spread of
this pandemic. Slowing the community spread of COVID-19 is critical to ensuring that our



                                                1
                                                                                    EXHIBIT 4
     CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 2 of 21



healthcare facilities remain able to accommodate those who require intensive medical
intervention.

This Executive Order is consistent with a growing nationwide effort to contain the spread of
COVID-19. On March 16, 2020, President Donald Trump issued guidelines to limit gatherings of
more than 10 people. As of March 24, 2020, twenty-four states representing almost 200 million
Americans have issued orders or public health directives closing non-essential businesses or
limiting residents from participating in non-essential activities. Limiting activities to only those
which are most essential and practicing social distancing at all times are vital tools required to
mitigate the community spread of COVID-19 in Minnesota and nationwide.

On March 23, 2020, the U.S. Department of Homeland Security issued Guidance on the
Essential Critical Infrastructure Workforce: Ensuring Community and National Resilience in
COVID-19 Response (“CISA Guidance”—attached to, and incorporated into, this Executive
Order). The CISA Guidance identifies workers who conduct a range of operations and services
that are essential to continued critical infrastructure viability. This federal guidance provides a
baseline for Minnesota’s efforts to ensure critical infrastructure and services are maintained
while slowing the spread of COVID-19.

In Minnesota Statutes 2019, section 12.02, the Minnesota Legislature conferred upon the
Governor emergency powers “in order to (1) ensure that preparations of this state will be
adequate to deal with disasters, (2) generally protect the public peace, health, and safety, and (3)
preserve the lives and property of the people of the state.” Pursuant to Minnesota Statutes 2019,
section 12.21, subdivision 1, the Governor has general authority to control the state’s emergency
management as well as carry out the provisions of Minnesota’s Emergency Management Act.

Minnesota Statutes 2019, section 12.21, subdivision 3(7), authorizes the Governor to cooperate
with federal and state agencies in “matters pertaining to the emergency management of the state
and nation . . . .” including “the direction or control of . . . the conduct of persons in the state,
including entrance or exit from any stricken or threatened public place, occupancy of facilities,
and . . . public meetings or gatherings . . . .” Pursuant to subdivision 3 of that same section, the
Governor may “make, amend, and rescind the necessary orders and rules to carry out the
provisions” of Minnesota Statutes 2019, Chapter 12. When approved by the Executive Council
and filed in the Office of the Secretary of State, such orders and rules have the force and effect of
law during the peacetime emergency. Any inconsistent rules or ordinances of any agency or
political subdivision of the state are suspended during the pendency of the emergency. Any
person who willfully violates such an order or rule is guilty of a misdemeanor and upon
conviction must be punished by a fine not to exceed $1,000 or by imprisonment for not more
than 90 days.

For these reasons, I order as follows:

       1. Beginning on Friday, March 27, 2020 at 11:59 pm through Friday, April 10, 2020 at
          5:00 pm, all persons currently living within the State of Minnesota are ordered to stay
          at home or in their place of residence except to engage in the Activities and Critical
          Sector work set forth below in Paragraphs 5 and 6.



                                                  2
                                                                                       EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 3 of 21



 2. For purposes of this Executive Order, homes or residences include hotels, motels,
    shared rental units, shelters, and similar facilities, to the extent they are used for
    lodging.

 3. This Executive Order does not restrict virtual work or telework (i.e. work from
    home), and Minnesotans working in any field are encouraged to work from their
    home or residence as much as possible.

 4. Definitions. As used in this Executive Order, “workers” and “personnel” are broadly
    defined to include employees, contractors, vendors, and volunteers. As used in this
    Executive Order, “Critical Sectors” is defined to include the categories found in the
    CISA Guidance and the additional categories listed below.

 5. Exemptions – Activities. Minnesotans may leave their homes or residences to
    engage in the following activities, provided that all persons follow the guidelines set
    forth and maintained by the Minnesota Department of Health (“MDH Guidelines”),
    including but not limited to social distancing, to the maximum extent possible. This
    list of Activities may be clarified, as deemed necessary by the Governor, to ensure the
    health, safety, and security of all Minnesotans. Clarifications will be available for
    public review at: https://www.health.state.mn.us/diseases/coronavirus/

        a. Relocation to ensure safety. Individuals whose homes or residences are
           unsafe or become unsafe, including individuals who have suffered or are at
           risk of domestic violence or for whom the safety, sanitation or essential
           operations of the home or residence cannot be maintained, are allowed and
           urged to leave their home or residence and relocate to a safe alternative home
           or residence.

        b. Health and safety activities. Individuals may seek emergency services,
           obtain medical services, supplies, and medications, and visit a health care or
           dental professional or facility, or a veterinarian. Individuals may also donate
           blood.

        c. Outdoor activities. Individuals may engage in outdoor activities (e.g.,
           walking, hiking, running, biking, driving for pleasure, hunting, or fishing),
           and may go to available public parks and other public recreation lands,
           consistent with remaining at least six feet apart from individuals from other
           households. This does not exempt public accommodations that may feature
           outdoor activities from closure under Executive Order 20-04 and does not
           permit trespass upon private property.

        d. Necessary supplies and services. Individuals may obtain food, including
           delivery or carry-out services, beverages (alcoholic and non-alcoholic), and
           other grocery items, gasoline, supplies needed to work from home, and
           products needed to maintain the safety, sanitation, and essential operation of
           homes and residences, businesses, and personally owned vehicles, including




                                           3
                                                                                EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 4 of 21



            automobiles and bicycles. Individuals may also visit and use the services of
            laundromats and dry cleaners.

        e. Essential intrastate and interstate travel. Individuals may travel to
           exempted activities and may travel to return to a home or place of residence.
           Individuals may also travel into and out of Minnesota.

        f. Care of others. Individuals may care for a family member, friend, or pet in
           another household, and may transport family members, friends, or pets as
           allowed by this Executive Order, including the transport of children pursuant
           to existing parenting time schedules or other visitation schedules pertaining to
           a child in need of protective services (“CHIPS”) proceeding.

        g. Displacement. Individuals without a home are exempt from the restrictions in
           this Executive Order, and they may move between emergency shelters, drop-
           in centers, and encampments. Encampments should not be subject to sweeps
           or disbandment by state or local governments, as such sweeps or disbandment
           increase the potential risk and spread of COVID-19.

        h. Tribal Activities & Lands.

               i.   Activities by tribal members within the boundaries of their tribal
                    reservations are exempt from the restrictions in this Executive Order
                    but may be subject to restrictions by tribal authorities.

             ii.    Activities within the boundaries of federal land held in trust for one of
                    the 11 Minnesota Tribal Nations are exempt from the restrictions in
                    this Executive Order but may be subject to restrictions by tribal
                    authorities.

             iii.   Activities by tribal members to exercise their federal treaty rights
                    within the boundaries of their treaty territory (also known as “ceded
                    territory”) are exempt from the restrictions in this Executive Order but
                    may be subject to restrictions by applicable tribal authorities.

             iv.    Tribal members may travel to and from their tribal reservations in
                    accordance with applicable tribal law.

 6. Exemptions – Critical Sectors. All workers who can work from home must do so.
    Workers in the following Critical Sectors, who are performing work that cannot be
    done at their home or residence through telework or virtual work and can be done
    only at a place of work outside of their home or residence, are exempted from the
    prohibition in paragraph 1 as set forth below. These critical services exemptions
    apply only to travel to and from an individual’s home or residence and place of
    work and an individual’s performance of work duties that cannot be done at
    their homes or residence. Travel may include transportation to and from child
    care or school settings as necessary to ensure the safe care of children. This list of
    Critical Sectors may be clarified, as deemed necessary by the Governor, to ensure the


                                          4
                                                                               EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 5 of 21



    health, safety, and security of all Minnesotans. Clarifications will be available for
    public review at: http://mn.gov/deed/critical/

       a. Healthcare and public health. This category is limited to:

              i.   Healthcare and public health workers listed in the CISA Guidance.

             ii.   Providers of, and workers supporting, reproductive health care,
                   childbirth services, mental health care, and substance use treatment.

            iii.   Workers supporting manufacturers, technicians, logistics and
                   warehouse operators, and distributors of personal care, hygiene, and
                   healthcare products.

             iv.   Workers providing home care and human services workers from
                   government or non-profit providers who are delivering food,
                   prescriptions, case management services, mental health and substance
                   abuse therapy, or who are otherwise caring for a client.

             v.    Workers providing or supporting home-based care for adults, seniors,
                   and children, including but not limited to people who are blind, deaf,
                   deafblind, or hard of hearing and people with disabilities, including
                   physical disabilities, developmental disabilities, intellectual
                   disabilities, substance use disorders, or mental illness. This includes
                   workers who must travel to a person’s home to provide care or other
                   in-home services including meal delivery and one-on-one interpreting
                   services for people who are blind, deaf, deafblind, or hard of hearing.
                   This includes personal care attendants, paid employees of government
                   and non-profit providers, or volunteers representing government and
                   non-profit providers.

                   As applicable, such healthcare and public health workers are subject to
                   the restrictions on elective surgeries and procedures as set forth in
                   Executive Orders 20-09 and 20-17.

       b. Law enforcement, public safety, and first responders. This category is
          limited to law enforcement and public safety workers and first responders
          listed in the CISA Guidance, including all corrections personnel, state and
          county probation officers, and supervision agents, in addition to victims’
          advocates, animal control officers, humane officers, and all workers who
          support electronic security and life-safety services.

       c. Food and agriculture. This category is limited to food and agriculture
          workers listed in the CISA Guidance, including agricultural equipment repair
          services. For clarity, and for the purposes of this Executive Order, references
          to “beverages” include alcoholic beverages. The restrictions on restaurants,
          bars, and other places of public accommodation adopted in Executive Orders
          20-04 and 20-18 remain in effect.


                                          5
                                                                               EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 6 of 21



       d. Energy. This category is limited to energy workers listed in the CISA
          Guidance.

       e. Water and wastewater. This category is limited to water and wastewater
          workers listed in the CISA Guidance, including State Parks workers who
          maintain water and wastewater infrastructure, in addition to workers who
          perform work related to residential wells and septic tanks, and workers who
          supply bottled water or home filtration systems in areas where that is a health
          necessity.

       f. Transportation and logistics. This category is limited to the transportation
          and logistics workers listed in the CISA Guidance, in addition to:

             i.   State, county, and local government agencies and agency workers, as
                  well as private sector workers, who support or enable transportation
                  functions, including engineers, dispatchers, maintenance and repair
                  technicians (including workers at maintenance and repair shops),
                  warehouse workers, truck stop and rest area workers, and workers that
                  maintain and inspect infrastructure (including those that require cross-
                  border travel).

            ii.   Workers engaged in roadway construction, maintenance, and utility
                  projects.

           iii.   Public transit workers.

           iv.    Bicycle shops and distribution facilities.

            v.    Automobile sales that are necessary to allow for essential travel, when
                  conducted by appointment, and only when CDC and MDH guidelines,
                  including social distancing, can be met.

       g. Public Works. This category is limited to public works workers listed in the
          CISA Guidance, in addition to construction material suppliers and workers
          providing services necessary to maintain construction material sources.

       h. Communications and information technology. This category is limited to
          communications and information technology workers listed in the CISA
          Guidance, in addition to all workers who support news services of all kinds,
          including newspapers, radio, television, and other forms of news media.

       i. Other community-based government operations and essential functions.
          This category is limited to the other community-based and government
          essential functions listed in the CISA Guidance, in addition to workers who
          support the following functions and services:

             i.   Election support services and election administration workers



                                        6
                                                                            EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 7 of 21



            ii.   Housing, shelter, and homelessness-prevention staff of state and local
                  agencies and organizations responsible for ensuring safe and stable
                  housing, including workers from state and local agencies and
                  organizations with responsibility for ensuring safe and stable housing;
                  shelter outreach or drop-in center programs; financing affordable
                  housing; and administering rent subsidies, homeless interventions,
                  operating supports, and similar supports. This includes workers
                  necessary to provide repairs, maintenance, and operations support to
                  residential dwellings.

           iii.   Workers performing all other governmental functions which are
                  necessary to ensure the health, safety, and welfare of the public, to
                  preserve the essential elements of the financial system of government,
                  and to continue priority services as determined by a political
                  subdivision of the State. All political subdivisions of the State will
                  determine the minimum personnel necessary to maintain these
                  governmental operations.

           iv.    Workers supporting building code enforcement necessary to maintain
                  public safety and health of essential infrastructure and any
                  construction as required in response to the COVID-19 peacetime
                  emergency including but not limited to construction of health care
                  facilities and essential businesses and services, or construction as
                  required for emergency repairs and safety purposes.

       j. Critical manufacturing. This category is limited to critical manufacturing
          workers listed in the CISA Guidance. This category includes iron ore mining
          and processing operations and supplier/vendor industries essential to such
          mining and processing operations.

       k. Hazardous materials. This category is limited to hazardous materials
          workers listed in the CISA Guidance.

       l. Financial services. This category includes workers at banks, credit unions,
          insurance companies, insurance agencies, and other financial services workers
          identified in the CISA Guidance.

       m. Chemical. This category is limited to chemical workers listed in the CISA
          Guidance.

       n. Defense industrial base. This category is limited to defense industrial base
          workers listed in the CISA Guidance.

       o. Tribal Governments. Tribal officers and workers deemed essential by the
          relevant Tribal government, regardless of residence.




                                        7
                                                                            EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 8 of 21



       p. The Judicial Branch. This category is limited to judicial officers and
          personnel deemed essential by the Chief Justice to ensure the continued
          operations of Minnesota’s court system.

       q. The Executive Branch. This category is limited to personnel deemed
          necessary to continue priority services of executive branch agencies, offices,
          departments, divisions, boards, bureaus, councils, committees, institutions,
          authorities, and commissions, as well as, the Minnesota State Colleges and
          Universities system, Minnesota State Retirement System, Public Employees
          Retirement Association, and Teacher’s Retirement Association, as determined
          by the Commissioner of Management and Budget in consultation with those
          agencies and entities.

       r. Executive Constitutional Offices. This category is limited to Constitutional
          Officers and personnel deemed essential by the applicable Constitutional
          Officer to ensure the continued operations of the Constitutional Office.

       s. The Legislative Branch. This category is limited to personnel deemed
          essential by the presiding officers of each body.

       t. Federal Employees. Nothing in this Executive Order will be construed to
          limit, prohibit, or restrict in any way the operations of the federal government,
          or the movement of federal officials in Minnesota while acting in their official
          capacity, including federal judicial, legislative, and executive staff and
          personnel.

       u. National Guard. This category is limited to National Guard members that are
          on orders, to include state active duty, Title 32, or Title 10 orders and
          members in an Inactive Duty for Training status. At the discretion of the
          Adjutant General, this category also includes full-time staff of the Minnesota
          National Guard or Department of Military Affairs that are necessary for the
          execution of the National Guard’s mission.

       v. Faith leaders and workers. This category includes officials, workers, and
          leaders in houses of worship and other places of religious expression or
          fellowship, wherever their services may be needed. This category also
          includes workers necessary to plan, record, and distribute online or broadcast
          content to community members.

       w. Education. Educators and other workers supporting public and private
          schools, as well as higher education (e.g., colleges and universities). This
          category includes educators and other workers providing care to children as
          provided by Executive Order 20-19. Executive Order 20-02 remains in effect.

       x. Construction and critical trades. This category includes workers in the
          skilled trades such as electricians, plumbers, HVAC and elevator technicians,
          and other related construction of all kind. This category also includes
          exterminators, cleaning and janitorial staff for commercial and governmental


                                        8
                                                                             EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 9 of 21



          properties, moving and relocation services, security staff, operating engineers,
          and all other service providers who provide services that are necessary to
          maintain the safety, sanitation, and essential operation of homes and
          residences and the Critical Sectors listed in this Executive Order.

       y. Child care providers. This category includes workers in child care centers,
          family child care, schools, and other facilities. Such providers are encouraged
          to remain open to provide child care services for workers in the Critical
          Sectors listed in this Executive Order as possible and insofar as public health
          guidance can be followed. This category also applies to individuals providing
          child care for Critical Sector workers in a personal home, such as family,
          friend, and neighbor care required for Critical Sector workers to continue to
          perform their duties.

       z. Hotels, residential facilities and shelters. This category includes workers
          supporting hotels and motels, facilities and shelters for adults, seniors, and
          children, including victims of domestic violence, people with developmental
          disabilities, intellectual disabilities, substance abuse disorders, or mental
          illness. Such facilities and shelters include halfway houses and residential
          treatment programs. This category also includes workers needed to keep
          apartment complex buildings and other congregate residences or homes
          operational and sanitary.

       aa. Shelters for displaced individuals. This category is limited to workers
           supporting emergency shelters, drop-in centers, and encampments, as well as
           outreach workers. Governmental and other entities are strongly urged to make
           24-hour shelter available as soon as possible, to the maximum extent
           practicable, and in compliance with CDC guidance.

       bb. Charitable and social services organizations. This category is limited to
           workers supporting organizations that are engaged in hunger relief work, and
           those that provide food, shelter, prescription delivery, mental health and
           substance abuse treatments, and other social services, as well as other
           necessities of life for individuals in need of such services, older adults who
           live alone, people with disabilities, and those who need assistance as a result
           of this emergency.

       cc. Legal services. This category is limited to workers who are necessary to
           provide essential legal services. Essential legal services include:

             i.   Advice and representation needed to aid the delivery of all critical
                  government services.

            ii.   Advice and representation required to ensure the immediate and
                  critical health, safety, and liberties of Minnesotans, including but not
                  limited to, end-of-life planning, immigration, essential services to
                  elders and persons with disabilities, child supports, child-protection



                                        9
                                                                              EXHIBIT 4
CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 10 of 21



                  and domestic abuse matters, protection of personal financial resources
                  necessary to meet basic needs, prosecution or defense in ongoing
                  criminal matters, or all matters in which individuals are held in
                  custody pending a legal proceeding, and proceedings held in the
                  district or appellate courts during the effective period of this order.

           iii.   Advice and representation related to the continuation of the Critical
                  Sectors identified in this Executive Order, including ensuring
                  compliance with this Executive Order, previous Executive Orders, and
                  all applicable laws, rules, and regulations applying to Critical Sectors.

            iv.   Supporting housing and shelter-related efforts, including loan
                  applications, loan processing, seeking temporary relief from residential
                  and commercial loan or lease provisions, retention of gas, electric, or
                  water utility services, and seeking temporary relief from residential
                  evictions or foreclosures, or other actions intended to keep people in
                  their homes.

       dd. Notaries. This category is limited to notaries performing services that cannot
           be deferred and which cannot be accomplished via remote services under
           Minnesota Statutes 2019, section 358.645.

       ee. Critical Labor Union Functions. This category includes labor union
           essential activities, including the administration of health and welfare funds,
           and monitoring the wellbeing and safety of members providing services in the
           Critical Sectors.

       ff. Laundry services. This category is limited to workers who support
           laundromats, dry cleaners, industrial laundry services, and laundry service
           providers for other Critical Sectors.

       gg. Animal shelters and veterinarians. This category is limited to veterinarians
           and workers at animal care facilities or Department of Natural Resources
           workers who provide food, shelter, veterinary services, and other necessities
           of life for animals. Workers in this category are subject to the restrictions on
           elective surgeries and procedures as set forth in Executive Orders 20-09 and
           20-17.

       hh. Real Estate Transactions. This category is limited to workers who facilitate
           and finance real estate transactions and real estate services, including
           appraisers and title services.

       ii. Essential Supply Stores. This category is limited to workers at businesses
           that sell products, tools, materials, or supplies necessary for: (1) the above
           Critical Sectors to continue their essential operations, (2) for workers to work
           from home, or (3) for the maintenance of the safety, sanitation, and essential
           operation of homes or residences.



                                        10
                                                                              EXHIBIT 4
    CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 11 of 21



       7. Allowed activities and work performed in the above Critical Sectors should, to the
          maximum extent possible, be conducted in a manner that adheres to Minnesota
          Occupational Safety and Health Standards and the Minnesota Department of Health
          and CDC Guidelines related to COVID-19, including social distancing and hygiene.

       8. Except as necessary to seek medical care and obtain other necessities of life, people at
          high risk of severe illness from COVID-19 (e.g., elderly people and those with
          underlying health conditions) are strongly urged to stay in their home or residence,
          even when the terms of this Executive Order would allow them to do leave their
          home or residence.

       9. I urge all Minnesotans to voluntarily comply with this Executive Order. Pursuant to
          Minnesota Statutes 2019, section 12.45, a person who willfully violates this
          Executive Order is guilty of a misdemeanor and upon conviction must be punished by
          a fine not to exceed $1,000 or by imprisonment for not more than 90 days. Nothing in
          this Executive Order is intended to encourage or allow law enforcement to transgress
          individual constitutional rights.

       10. I direct the cabinet agencies to coordinate expeditiously in developing relevant
           guidance related to this Executive Order and to provide that guidance to the public.

       11. I direct all state agencies to continue to coordinate expeditiously in developing plans
           to mitigate the economic effects of closures and restrictions necessitated by this
           peacetime emergency, including potential financial support, regulatory relief, and
           other executive actions.

       12. This Executive Order may be extended by a future Executive Order, with the
           approval of the Executive Council.

Pursuant to Minnesota Statutes 2019, section 4.035, subdivision 2, and section 12.32, this
Executive Order is effective immediately upon approval by the Executive Council. It remains in
effect until the peacetime emergency declared in Executive Order 20-01 is terminated or until it
is rescinded by proper authority.

A determination that any provision of this Executive Order is invalid will not affect the
enforceability of any other provision of this Executive Order. Rather, the invalid provision will
be modified to the extent necessary so that it is enforceable.




                                                11
                                                                                     EXHIBIT 4
    CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 12 of 21



Signed on March 25, 2020.



                                         _____________________________________
                                         Tim Walz
                                         Governor



Filed According to Law:



_____________________________________
Steve Simon
Secretary of State



Approved by the Executive Council on March 25, 2020:



_____________________________________
Alice Roberts-Davis
Secretary, Executive Council




                                                                 Filed March 25, 2020
                                                                 Office of the Minnesota
                                                                 Secretary of State,
                                                                 Steve Simon

                                           12
                                                                         EXHIBIT 4
          CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 13 of 21




Guidance on the Essential Critical Infrastructure Workforce:
Ensuring Community and National Resilience in COVID-19
Response
Version 1.1 (March 23, 2020)



THE IMPORTANCE OF ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS
Functioning critical infrastructure is imperative during the response to the COVID-19 emergency for both public health
and safety as well as community well-being. Certain critical infrastructure industries have a special responsibility in
these times to continue operations.
This guidance and accompanying list are intended to support State, Local, and industry partners in identifying the
critical infrastructure sectors and the essential workers needed to maintain the services and functions Americans
depend on daily and that need to be able to operate resiliently during the COVID-19 pandemic response.
This document gives guidance to State, local, tribal, and territorial jurisdictions and the private sector on defining
essential critical infrastructure workers. Promoting the ability of such workers to continue to work during periods of
community restriction, access management, social distancing, or closure orders/directives is crucial to community
resilience and continuity of essential functions.

CONSIDERATIONS FOR GOVERNMENT AND BUSINESS
This list was developed in consultation with federal agency partners, industry experts, and State and local officials,
and is based on several key principles:
    1. Response efforts to the COVID-19 pandemic are locally executed, State managed, and federally supported

    2. Everyone should follow guidance from the CDC, as well as State and local government officials, regarding
       strategies to limit disease spread.

    3. Workers should be encouraged to work remotely when possible and focus on core business activities. In-
       person, non-mandatory activities should be delayed until the resumption of normal operations.

    4. When continuous remote work is not possible, businesses should enlist strategies to reduce the likelihood of
       spreading the disease. This includes, but is not necessarily limited to, separating staff by off-setting shift
       hours or days and/or social distancing. These steps can preserve the workforce and allow operations to
       continue.




CONNECT WITH US                                                                   Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                      and-infrastructure-security-agency

                                                                                  @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                       Facebook.com/CISA
                                                                                                       EXHIBIT 4
          CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 14 of 21
                                                           Essential Critical Infrastructure Workforce


    5. All organizations should implement their business continuity and pandemic plans, or put plans in place if they
       do not exist. Delaying implementation is not advised and puts at risk the viability of the business and the
       health and safety of the employees.

    6. In the modern economy, reliance on technology and just-in-time supply chains means that certain workers
       must be able to access certain sites, facilities, and assets to ensure continuity of functions.

    7. Government employees, such as emergency managers, and the business community need to establish and
       maintain lines of communication.

    8. When government and businesses engage in discussions about critical infrastructure workers, they need to
       consider the implications of business operations beyond the jurisdiction where the asset or facility is located.
       Businesses can have sizeable economic and societal impacts as well as supply chain dependencies that are
       geographically distributed.

    9. Whenever possible, jurisdictions should align access and movement control policies related to critical
       infrastructure workers to lower the burden of workers crossing jurisdictional boundaries.



IDENTIFYING ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS
The following list of sectors and identified essential critical infrastructure workers are an initial recommended set and
are intended to be overly inclusive reflecting the diversity of industries across the United States. CISA will continually
solicit and accept feedback on the list (both sectors/sub sectors and identified essential workers) and will evolve the
list in response to stakeholder feedback. We will also use our various stakeholder engagement mechanisms to work
with partners on how they are using this list and share those lessons learned and best practices broadly. We ask that
you share your feedback, both positive and negative on this list so we can provide the most useful guidance to our
critical infrastructure partners. Feedback can be sent to CISA.CAT@CISA.DHS.GOV.




CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                        and-infrastructure-security-agency

                                                                                    @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                         Facebook.com/CISA
                                                                                                       EXHIBIT 4
        CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 15 of 21
                                                        Essential Critical Infrastructure Workforce



HEALTHCARE / PUBLIC HEALTH
   •   Workers providing COVID-19 testing; Workers that perform critical clinical research needed for COVID-19
       response
   •   Caregivers (e.g., physicians, dentists, psychologists, mid-level practitioners, nurses and assistants, infection
       control and quality assurance personnel, pharmacists, physical and occupational therapists and assistants,
       social workers, speech pathologists and diagnostic and therapeutic technicians and technologists)
   •   Hospital and laboratory personnel (including accounting, administrative, admitting and discharge, engineering,
       epidemiological, source plasma and blood donation, food service, housekeeping, medical records, information
       technology and operational technology, nutritionists, sanitarians, respiratory therapists, etc.)
   •   Workers in other medical facilities (including Ambulatory Health and Surgical, Blood Banks, Clinics, Community
       Mental Health, Comprehensive Outpatient rehabilitation, End Stage Renal Disease, Health Departments, Home
       Health care, Hospices, Hospitals, Long Term Care, Organ Pharmacies, Procurement Organizations, Psychiatric
       Residential, Rural Health Clinics and Federally Qualified Health Centers)
   •   Manufacturers, technicians, logistics and warehouse operators, and distributors of medical equipment,
       personal protective equipment (PPE), medical gases, pharmaceuticals (including materials used in
       radioactive drugs), blood and blood products, vaccines, testing materials, laboratory supplies, cleaning,
       sanitizing, disinfecting or sterilization supplies, and tissue and paper towel products
   •   Public health / community health workers, including those who compile, model, analyze and communicate
       public health information
   •   Blood and plasma donors and the employees of the organizations that operate and manage related activities
   •   Workers that manage health plans, billing, and health information, who cannot practically work remotely
   •   Workers who conduct community-based public health functions, conducting epidemiologic surveillance,
       compiling, analyzing and communicating public health information, who cannot practically work remotely
   •   Workers performing cybersecurity functions at healthcare and public health facilities, who cannot practically
       work remotely
   •   Workers conducting research critical to COVID-19 response
   •   Workers performing security, incident management, and emergency operations functions at or on behalf of
       healthcare entities including healthcare coalitions, who cannot practically workremotely
   •   Workers who support food, shelter, and social services, and other necessities of life for economically
       disadvantaged or otherwise needy individuals, such as those residing inshelters
   •   Pharmacy employees necessary for filling prescriptions
   •   Workers performing mortuary services, including funeral homes, crematoriums, and cemetery workers
   •   Workers who coordinate with other organizations to ensure the proper recovery, handling, identification,
       transportation, tracking, storage, and disposal of human remains and personal effects; certify cause of death;
       and facilitate access to mental/behavioral health services to the family members, responders, and survivors of
       an incident




CONNECT WITH US                                                                 Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                    and-infrastructure-security-agency

                                                                                @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                     Facebook.com/CISA
                                                                                                   EXHIBIT 4
        CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 16 of 21
                                                      Essential Critical Infrastructure Workforce


LAW ENFORCEMENT, PUBLIC SAFETY, FIRST RESPONDERS
   •   Personnel in emergency management, law enforcement, Emergency Management Systems, fire, air
       medical, and corrections, including front line and management
   •   Emergency Medical Service Technicians
   •   911 call center employees
   •   Fusion Center employees
   •   Hazardous material responders from government and the private sector.
   •   Workers – including contracted vendors -- who maintain, manufacture, or supply digital systems
       infrastructure supportinglaw enforcement emergency service, and response operations.

FOOD AND AGRICULTURE
   •   Workers supporting groceries, pharmacies, convenience stores, and other retail that sells human food, animal/pet food, and
       beverage products
   •   Restaurant carry-out and quick serve food operations - Carry-out and delivery foodemployees
   •   Food manufacturer employees and their supplier employees—to include those employed in food processing
       (packers, meat processing, cheese plants, milk plants, produce, etc.) facilities; livestock, poultry, seafood
       slaughter facilities; pet and animal feed processing facilities; human food facilities producing by-products for
       animal food; beverage production facilities; and the production of food packaging
   •   Farm workers to include those employed in animal food, feed, and ingredient production, packaging, and
       distribution; manufacturing, packaging, and distribution of veterinary drugs; truck delivery and transport; farm
       and fishery labor needed to produce our food supply domestically
   •   Farm workers and support service workers to include those who field crops; commodity inspection; fuel ethanol
       facilities; storage facilities; and other agriculturalinputs
   •   Employees and firms supporting food, feed, and beverage distribution, including warehouse workers, vendor-
       managed inventory controllers and blockchain managers
   •   Workers supporting the sanitation of all food manufacturing processes and operations from wholesale to retail
   •   Company cafeterias - in-plant cafeterias used to feed employees
   •   Workers in food testing labs in private industries and in institutions of higher education
   •   Workers essential for assistance programs and government payments
   •   Employees of companies engaged in the production, storage, transport, and distribution of chemicals,
       medicines, vaccines, and other substances used by the food and agriculture industry, including pesticides,
       herbicides, fertilizers, minerals, enrichments, and other agricultural production aids
   •   Animal agriculture workers to include those employed in veterinary health; manufacturing and distribution of
       animal medical materials, animal vaccines, animal drugs, feed ingredients, feed, and bedding, etc.;
       transportation of live animals, animal medical materials; transportation of deceased animals for disposal;
       raising of animals for food; animal production operations; slaughter and packing plants, renderers, and
       associated regulatory and government workforce
   •   Workers who support the manufacture and distribution of forest products, including, but not limited to timber,
       paper, and other wood products
   •   Employees engaged in the manufacture and maintenance of equipment and other infrastructure necessary to
       agricultural production and distribution




CONNECT WITH US                                                               Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                  and-infrastructure-security-agency

                                                                              @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                   Facebook.com/CISA
                                                                                                 EXHIBIT 4
         CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 17 of 21
                                                           Essential Critical Infrastructure Workforce




ENERGY
Electricity industry:
    •   Workers who maintain, ensure, or restore, or are involved in the development, transportation, fuel
        procurement, expansion, or operation of the generation, transmission, and distribution of electric power,
        including call centers, utility workers, reliability engineers and fleet maintenance technicians
    •   Workers needed for safe and secure operations at nuclear generation
    •   Workers at generation, transmission, and electric blackstart facilities
    •   Workers at Reliability Coordinator (RC), Balancing Authorities (BA), and primary and backup Control Centers
        (CC), including but not limited to independent system operators, regional transmission organizations, and
        balancing authorities
    •   Mutual assistance personnel
    •   IT and OT technology staff – for EMS (Energy Management Systems) and Supervisory Control and Data
        Acquisition (SCADA) systems, and utility data centers; Cybersecurity engineers; cybersecurity risk management
    •   Vegetation management crews and traffic workers whosupport
    •   Environmental remediation/monitoring technicians
    •   Instrumentation, protection, and control technicians

Petroleum workers:
    •   Petroleum product storage, pipeline, marine transport, terminals, rail transport, roadtransport
    •   Crude oil storage facilities, pipeline, and marine transport
    •   Petroleum refinery facilities
    •   Petroleum security operations center employees and workers who support emergency responseservices
    •   Petroleum operations control rooms/centers
    •   Petroleum drilling, extraction, production, processing, refining, terminal operations, transporting, and retail for
        use as end-use fuels or feedstocks for chemical manufacturing
    •   Onshore and offshore operations for maintenance and emergency response
    •   Retail fuel centers such as gas stations and truck stops, and the distribution systems that support them

Natural and propane gas workers:
    •   Natural gas transmission and distribution pipelines, including compressorstations
    •   Underground storage of natural gas
    •   Natural gas processing plants, and those that deal with natural gas liquids
    •   Liquefied Natural Gas (LNG) facilities
    •   Natural gas security operations center, natural gas operations dispatch and control rooms/centers natural gas
        emergency response and customer emergencies, including natural gas leak calls
    •   Drilling, production, processing, refining, and transporting natural gas for use as end-use fuels, feedstocks for
        chemical manufacturing, or use in electricity generation
    •   Propane gas dispatch and control rooms and emergency response and customer emergencies, including
        propane leak calls
    •   Propane gas service maintenance and restoration, including call centers



CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                        and-infrastructure-security-agency

                                                                                    @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                         Facebook.com/CISA
                                                                                                        EXHIBIT 4
         CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 18 of 21
                                                         Essential Critical Infrastructure Workforce


    •   Processing, refining, and transporting natural liquids, including propane gas, for use as end-use fuels or
        feedstocks for chemical manufacturing
    •   Propane gas storage, transmission, and distribution centers

WATER AND WASTEWATER
Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure, including:
   • Operational staff at water authorities
   • Operational staff at community water systems
   • Operational staff at wastewater treatment facilities
   • Workers repairing water and wastewater conveyances and performing required sampling or monitoring
   • Operational staff for water distribution and testing
   • Operational staff at wastewater collectionfacilities
   • Operational staff and technical support for SCADA Control systems
   • Chemical suppliers for wastewater and personnelprotection
   • Workers that maintain digital systems infrastructure supporting water and wastewater operations


TRANSPORTATION AND LOGISTICS
    •   Employees supporting or enabling transportation functions, including truck drivers, bus drivers,
        dispatchers, maintenance and repair technicians, warehouse workers, truck stop and rest area workers,
        and workers that maintain and inspect infrastructure (including those that require cross-jurisdiction travel)
    •   Employees of firms providing services that enable logistics operations, including cooling, storing, packaging,
        and distributing products for wholesale or retail sale or use.
    •   Mass transit workers
    •   Workers responsible for operating dispatching passenger, commuter and freight trains and maintaining rail
        infrastructure and equipment
    •   Maritime transportation workers - port workers, mariners, equipment operators
    •   Truck drivers who haul hazardous and waste materials to support critical infrastructure, capabilities, functions,
        and services
    •   Automotive repair and maintenance facilities
    •   Manufacturers and distributors (to include service centers and related operations) of packaging materials,
        pallets, crates, containers, and other supplies needed to support manufacturing, packaging staging and
        distribution operations
    •   Postal and shipping workers, to include privatecompanies
    •   Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels, and the equipment and
        infrastructure that enables operations that encompass movement of cargo and passengers
    •   Air transportation employees, including air traffic controllers and maintenance personnel, ramp workers,
        aviation and aerospace safety, security, and operations personnel and accident investigations
    •   Workers who support the maintenance and operation of cargo by air transportation, includingflight crews,
        maintenance, airport operations, and other on- and off- airport facilities workers




CONNECT WITH US                                                                   Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                      and-infrastructure-security-agency

                                                                                  @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                       Facebook.com/CISA
                                                                                                     EXHIBIT 4
        CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 19 of 21
                                                          Essential Critical Infrastructure Workforce




PUBLIC WORKS
   •   Workers who support the operation, inspection, and maintenance of essential dams, locks and levees
   •   Workers who support the operation, inspection, and maintenance of essential public works facilities and
       operations, including bridges, water and sewer main breaks, fleet maintenance personnel, construction of
       critical or strategic infrastructure, traffic signal maintenance, emergency location services for buried utilities,
       maintenance of digital systems infrastructure supporting public works operations, and other emergent issues
   •   Workers such as plumbers, electricians, exterminators, and other service providers who provide services that
       are necessary to maintaining the safety, sanitation, and essential operation of residences
   •   Support, such as road and line clearing, to ensure the availability of needed facilities, transportation, energy
       and communications
   •   Support to ensure the effective removal, storage, and disposal of residential and commercial solid waste and
       hazardous waste

COMMUNICATIONS AND INFORMATION TECHNOLOGY
Communications:
   •   Maintenance of communications infrastructure- including privately owned and maintained communication
       systems- supported by technicians, operators, call-centers, wireline and wireless providers, cable service
       providers, satellite operations, undersea cable landing stations (including cable marine depots and
       submarine cable ship operators), Internet Exchange Points, and manufacturers and distributors of
       communications equipment
   •   Workers who support radio, television, and media service, including, but not limited to front line news
       reporters, studio, and technicians for newsgathering and reporting
   •   Workers at Independent System Operators and Regional Transmission Organizations, and Network Operations
       staff, engineers and/or technicians to manage the network or operatefacilities
   •   Engineers, technicians and associated personnel responsible for infrastructure construction and restoration,
       including contractors for construction and engineering of fiber opticcables
   •   Installation, maintenance and repair technicians that establish, support or repair service asneeded
   •   Central office personnel to maintain and operate central office, data centers, and other network office facilities
   •   Customer service and support staff, including managed and professional services as well as remote providers
       of support to transitioning employees to set up and maintain home offices, who interface with customers to
       manage or support service environments and security issues, including payroll, billing, fraud, and
       troubleshooting
   •   Dispatchers involved with service repair and restoration

Information Technology:
   •   Workers who support command centers, including, but not limited to Network Operations CommandCenter,
       Broadcast Operations Control Center and Security Operations CommandCenter
   •   Data center operators, including system administrators, HVAC & electrical engineers, security personnel, IT
       managers, data transfer solutions engineers, software and hardware engineers, and database administrators
   •   Client service centers, field engineers, and other technicians supporting critical infrastructure, as well as



CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                        and-infrastructure-security-agency

                                                                                    @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                         Facebook.com/CISA
                                                                                                       EXHIBIT 4
        CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 20 of 21
                                                         Essential Critical Infrastructure Workforce


       manufacturers and supply chain vendors that provide hardware and software, and information technology
       equipment (to include microelectronics and semiconductors) for critical infrastructure
   •   Workers responding to cyber incidents involving critical infrastructure, including medical facilities, SLTT
       governments and federal facilities, energy and utilities, and banks and financial institutions, and other critical
       infrastructure categories and personnel
   •   Workers supporting the provision of essential global, national and local infrastructure for computing services
       (incl. cloud computing services), business infrastructure, web-based services, and critical manufacturing
   •   Workers supporting communications systems and information technology used by law enforcement, public
       safety, medical, energy and other critical industries
   •   Support required for continuity of services, including janitorial/cleaning personnel

OTHER COMMUNITY-BASED GOVERNMENT OPERATIONS AND ESSENTIAL
FUNCTIONS
   •   Workers to ensure continuity of building functions
   •   Security staff to maintain building access control and physical securitymeasures
   •   Elections personnel
   •   Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential Functions and
       communications networks
   •   Trade Officials (FTA negotiators; international data flowadministrators)
   •   Weather forecasters
   •   Workers that maintain digital systems infrastructure supporting other critical government operations
   •   Workers at operations centers necessary to maintain other essential functions
   •   Workers who support necessary credentialing, vetting and licensing operations for transportation workers
   •   Customs workers who are critical to facilitating trade in support of the national emergency response supply
       chain
   •   Educators supporting public and private K-12 schools, colleges, and universities for purposes of facilitating
       distance learning or performing other essential functions, if operating under rules for social distancing
   •   Hotel Workers where hotels are used for COVID-19 mitigation and containment measures

CRITICAL MANUFACTURING
   •   Workers necessary for the manufacturing of materials and products needed for medical supply chains, and
       for supply chains associated with transportation, energy, communications, food and agriculture, chemical
       manufacturing, nuclear facilities, the operation of dams, water and wastewater treatment, emergency
       services, and the defense industrial base. Additionally, workers needed to maintain the continuity of these
       manufacturing functions and associated supply chains.

HAZARDOUS MATERIALS
   •   Workers at nuclear facilities, workers managing medical waste, workers managing waste from pharmaceuticals
       and medical material production, and workers at laboratories processing testkits
   •   Workers who support hazardous materials response and cleanup
   •   Workers who maintain digital systems infrastructure supporting hazardous materials management operations




CONNECT WITH US                                                                    Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                       and-infrastructure-security-agency

                                                                                   @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                        Facebook.com/CISA
                                                                                                      EXHIBIT 4
        CASE 0:20-cv-01037-PJS-DTS Document 9-4 Filed 05/03/20 Page 21 of 21
                                                        Essential Critical Infrastructure Workforce


FINANCIAL SERVICES
   •   Workers who are needed to process and maintain systems for processing financial transactions and services
       (e.g., payment, clearing, and settlement; wholesale funding; insurance services; and capital markets activities)
   •   Workers who are needed to provide consumer access to banking and lending services, including ATMs, and to
       move currency and payments (e.g., armored cashcarriers)
   •    Workers who support financial operations, such as those staffing data and security operations centers


CHEMICAL
   •   Workers supporting the chemical and industrial gas supply chains, including workers at chemical manufacturing
       plants, workers in laboratories, workers at distribution facilities, workers who transport basic raw chemical
       materials to the producers of industrial and consumer goods, including hand sanitizers, food and food
       additives, pharmaceuticals, textiles, and paper products.
   •   Workers supporting the safe transportation of chemicals, including those supporting tank truck cleaning
       facilities and workers who manufacture packaging items
   •   Workers supporting the production of protective cleaning and medical solutions, personal protective equipment,
       and packaging that prevents the contamination of food, water, medicine, among others essential products
   •   Workers supporting the operation and maintenance of facilities (particularly those with high risk chemicals and/
       or sites that cannot be shut down) whose work cannot be done remotely and requires the presence of highly
       trained personnel to ensure safe operations, including plant contract workers who provide inspections
   •   Workers who support the production and transportation of chlorine and alkali manufacturing, single-use
       plastics, and packaging that prevents the contamination or supports the continued manufacture of food, water,
       medicine, and other essential products, including glass container manufacturing


DEFENSE INDUSTRIAL BASE
   •   Workers who support the essential services required to meet national security commitments to the federal
       government and U.S. Military. These individuals, include but are not limited to, aerospace; mechanical and
       software engineers, manufacturing/production workers; IT support; security staff; security personnel;
       intelligence support, aircraft and weapon system mechanics and maintainers
   •   Personnel working for companies, and their subcontractors, who perform under contract to the Department of
       Defense providing materials and services to the Department of Defense, and government-owned/contractor-
       operated and government-owned/government-operated facilities




CONNECT WITH US                                                                  Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                     and-infrastructure-security-agency

                                                                                 @CISAgov | @cyber | @uscert_gov
For more information,
email CISA.CAT@cisa.dhs.gov                                                      Facebook.com/CISA
                                                                                                    EXHIBIT 4
